                    IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON

JONATHAN ARMAND HARRIS,
                                            Case No. 3:19-cv-02041-MO
                    Plaintiff,
                                            ORDER TO DISMISS
       v.

CITY OF PORTLAND,

                    Defendant.

MOSMAN, District Judge.

       Plaintiff,    an inmate at the Multnomah County Jail,                        brings

this   civil   rights    action   pursuant       to    42    U.S.C.    §    1983.    In   a

separate Order, the Court has granted Plaintiff leave to proceed

in   forma   pauperis.    However,   for    the       reasons    set       forth    below,

Plaintiff's Complaint is dismissed for failure to state a claim

upon which relief may be granted. See 28 U.S.C. § 1915(e) (2).

                                  BACKGROUND

       Plaintiff    alleges   that   he    was    the       victim of       an   unlawful

arrest warrant issued out of Clackamas County,                    and executed by

        1 - ORDER TO DISMISS
· the    Portland Police              Bureau in violation of his                          constitutional

rights. He seeks money damages and injunctive relief.

                                             STANDARDS

          Pursuant to 28 U.S.C.              §    1915A(a), the Court is required to

screen prisoner complaints seeking relief against a governmental

entity, officer, or employee and must dismiss a complaint if the

action is frivolous,                  malicious,      or fails to state a ciaim upon

which       relief        may    be    granted.       28    U.S.C.        §§        1915(e) (2) (B)           and

1915A(b).        In order to state a claim,                   Plaintiff's Complaint must

contain sufficient factual matter which,                             when accepted as true,

gives       rise     to     a    plausible       inference         that    defendants             violated

plaintiff's constitutional rights.                          Ashcroft           v.     Iqbal,     556 U.S.

6 62 ,    67 8   (2 0 0 9 ) ;   Be 11 At 1 antic Corp.         v.    Twomb 1 y,           5 5 0 U. S .    554,

556-57       (2007).        "Threadbare recitals of the elements of a cause

of       action,      supported        by    mere      conclusory          statements,              do        not

suffice." Iqbal, 556 U.S. at 678.

          Dismissal        for    failure        to   state    a     claim           is    proper        if    it

appears beyond doubt that Plaintiff can prove no set of facts in

support of his claims that would entitle him to relief. Ortez v.

Washington         County,        88 F.3d 804,         806    (9th Cir.              1996);     Cervantes

v.      City of San Diego,            5 F.3d 1273, 1274             (9th Cir. 1993). Because

Plaintiff          is      proceeding        pro      se,     the     Court               construes           his

           2 - ORDER TO DISMISS
pleadings          liberally and affords              him the benefit           of any doubt.

Erickson          v.    Pardus,    551 U.S.     89,    94     (2007);    Ortez,       88    F.3d at

806.

                                          DISCUSSION

        As    an       initial matter,         Plaintiff brings          this       suit    against

the City of Portland, the only Defendant named in the caption of

his    Complaint.           In    order   to    establish        municipal          liability,      a

plaintiff          must     ordinarily      show       that    the      deprivation         of   his

rights occurred as a result of an official policy or custom,                                     see

Monell       v.        Department    of   Social       Servs.,    436        U.S.    658,    690-91

(1978),       or that the municipality ratified the unlawful conduct,

see Larez v.             City of Los Angeles,          946 F.2d 630,           646-47      (9 th Cir.

1991). Plaintiff makes no such allegation here.

        In    addition,           Plaintiff's    Complaint        generally          pertains      to

civil        rights       allegations      in    the     context        of    his    arrest      and

criminal          prosecution.        Plaintiff's        claim    is     best       construed      as

alleging          an      unlawful     search      and      seizure      under       the     Fourth

Amendment.             In Heck v. Humphrey,        512 U.S.      477    (1984), the Supreme

Court held:

                  in order to recover damages for allegedly
                  unconstitutional conviction or imprisonment,
                  or for other harm caused by actions whose
                  unlawfulness would render a conviction or
                  sentence invalid, a § 1983 plaintiff must
                  prove that the conviction or sentence has

         3 - ORDER TO DISMISS
                been reversed on direct appeal, expunged by
                executive order, declared invalid by a state
                tribunal     authorized   to     make    such
                determination, or called into question by a
                federal court's issuance of a writ of habeas
                corpus,  28 U.S.C.    § 2254. A claim for
                damages   bearing that   relationship  to   a
                conviction or sentence that has not been so
                invalidated is not cognizable under§ 1983.

Id at 486-87.

       If this Court were to rule in Plaintiff's favor that his

arrest        and    the    seizure         of     evidence       by      law    enforcement         was

unlawful, it would invalidate the current and apparently ongoing

criminal       proceedings            against      him.     For      this       reason,      Plaintiff

cannot        challenge         by    way    of     this        civil     rights       lawsuit       the

collection          of     evidence         that     is     the        basis      of    an     ongoing

prosecution.         Harvey v.         Waldron,       210       F.3d 1008,         1015      (9th Cir.

2000),    overruled in part on other grounds by Wallace v.                                        Kato,

549    U.S.     384,       393-394      (2007).      For       all   of     these      reasons,      the

Complaint is dismissed for failure to state a claim.

                                            CONCLUSION

       Based        on   the     foregoing,         IT    IS     ORDERED        that      Plaintiff's

Complaint (#1) is DISMISSED for failure to state a claim. Should

Plaintiff wish             to   proceed with             this    action,        he must       file    an

amended complaint curing the deficiencies noted above within 30

days     of    the       date    of     this      Order.        Should      Plaintiff         wish    to


         4 - ORDER TO DISMISS
continue     with       this   case,           he    must   file      an   amended        complaint

within 30 days that:              ( 1)    cures the deficiencies with his prior

Complaint;       ( 2)     names          all        defendants     in      its    caption;          ( 3)

describes      how      each named defendant                personally participated                  in

the deprivation of a federal right;                         (4) does not incorporate any

prior document by reference; and (5)                         is on the form provided by

the   Court.    Plaintiff's              failure       to   do   so     will     result        in   the

dismissal of this case with prejudice.

      Petitioner's pending Request for Subpoena                                (#10)    is denied.

The Clerk of Court is directed to send Plaintiff a civil rights

form for his use.

      IT IS SO ORDERED.

      DATED this        __£[j_ day        of March, 2020.




                                                                                       Judge




       5 - ORDER TO DISMISS
